Citation Nr: 1341331	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  12-06 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for hypertension as secondary to the service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to December 1975.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied service connection for hypertension secondary to the service-connected lumbar spine disability.  

On his March 2012 substantive appeal, the Veteran indicated that he wanted a hearing before the Board to be heard at the RO (Travel Board).  In a July 2012 written statement signed by his representative, the Veteran withdrew his request for a hearing.  Therefore, the request for a hearing has been withdrawn.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Veteran was afforded a VA examination in November 2009 to assist in determining the etiology of currently diagnosed hypertension.  The Board finds that the November 2009 VA examination is inadequate for two reasons.  First, the VA examiner did not review the claims file, which would have included service treatment records and VA treatment records.  One VA treatment record in particular, dated October 2008, states that the Veteran's blood pressure remained high secondary to chronic back pain.  Further, although the November 2009 examiner opined that hypertension was not caused by the lumbar spine disability, the examiner did not provide an opinion as to whether hypertension was permanently aggravated by the service-connected lumbar spine disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Additionally, the most recent VA treatment records in the claims file are dated October 8, 2008.  On remand, the RO should also obtain any updated VA treatment records and associate them with the claims file or the Virtual VA electronic claims file.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain any outstanding VA treatment records dated after October 8, 2008 from the Hampton VA Medical Center, and should associate them with the claims file.  If the search for such records has negative results, the RO/AMC should notify the Veteran and place a statement to that effect in the Veteran's claims file. 

2.  The RO/AMC should refer the case to the VA examiner who conducted the November 2009 VA examination (or a suitable substitute) for a supplemental medical opinion to address the issue of secondary service connection (another examination is not required).  If such examiner indicates that he or she cannot respond to the Board's question without examination of the Veteran, such should be afforded the Veteran.  The claims folder, along with a copy of this remand must be made available to the examiner for review.  The examiner must review the entire claims folder.

The examiner should state whether it is at least as likely as not (i.e., 50 percent or greater probability) that Veteran's hypertension is either caused or permanently aggravated by the Veteran's service-connected lumbar spine disability.  (Note: the VA examiner should specifically review the October 2008 VA treatment note which states that the Veteran's blood pressure remained high secondary to chronic back pain).

If it is the examiner's opinion that there is aggravation, he or she should identify, to the extent possible, the baseline level of severity of the hypertension prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.

The examiner should note that aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms. 

The examiner must provide a complete rationale for his or her opinion with references to the evidence of record. 

3.  When the development requested has been completed, the RO/AMC should readjudicate the appeal in light of any additional evidence added to the claims file.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


